“A report of child abuse or maltreatment must be established, at an administrative expungement hearing, by a fair preponderance of the evidence (Matter of Lee TT. v Dowling, 87 NY2d 699 [1996]). Upon judicial review, the inquiry is limited to whether the administrative determination is supported by substantial evidence in the record” (Matter of Valentine v New York State Cent. Register of Child Abusers & Maltreatment, 37 AD3d 249, 249-250 [2007]).
Here, OCFS’ determination that respondent New York City Administration for Children’s Services (ACS) proved by a fair preponderance of the evidence that petitioner had maltreated two of her former foster children, is supported by substantial evidence. The record demonstrates that one child’s account was corroborated by the other child (see id. at 250). The fact that ACS’ case consisted entirely of hearsay, whereas petitioner testified, does not preclude OCFS’ determination from being supported by substantial evidence (see id.; see also Matter of Khalil v New York State Cent. Register of Child Abuse & Mistreatment, 292 AD2d 208 [2002]).
Petitioner testified at the fair hearing that she had no interest in being a foster parent again. Furthermore, the foster children at issue have been adopted by someone other than petitioner, the adoptions have been finalized by a court, and petitioner is not challenging them. Therefore, she has not satis*513fied the “stigma plus” test set forth in Matter of Lee TT. v Dowling (see 87 NY2d at 708-709). Even assuming that petitioner had an interest of constitutional magnitude, reliance on hearsay — even double hearsay — does not violate due process (see Matter of Bauer v New York State Off. of Children & Family Servs., Bur. of Early Childhood Servs., 55 AD3d 421, 422 [2008]; Matter of Pluta v New York State Off. of Children & Family Servs., 17 AD3d 1126, 1127 [2005], lv denied 5 NY3d 715 [2005]). Concur — Saxe, J.E, Sweeny, Acosta, DeGrasse and Abdus-Salaam, JJ.